Exhibit 4 FPL GROUP CAPITAL INC OFFICER’S CERTIFICATE Creating the 6.00% Debentures, Series due March 1, 2019 Kathy A. Beilhart, Assistant Treasurer of FPL Group Capital Inc (the "Company"), pursuant to the authority granted in the accompanying Board Resolutions (all capitalized terms used herein which are not defined herein or in Exhibit A hereto, but are defined in the Indenture referred to below, shall have the meanings specified in the Indenture), and Sections 201 and 301 of the Indenture, does hereby certify to The Bank of New York Mellon (formerly known as The Bank of New York) (the "Trustee"), as Trustee under the Indenture of the Company (For Unsecured Debt Securities) dated as of June 1, 1999 (the "Indenture") that: 1.The securities to be issued under the Indenture shall be designated "6.00% Debentures, Series due March 1, 2019" (the "Debentures of the Fourteenth Series") and shall be issued in substantially the form set forth in Exhibit A hereto; 2.The Debentures of the Fourteenth Series shall be issued by the Company in the initial aggregate principal amount of $500,000,000.Additional Debentures of the Fourteenth Series, without limitation as to amount, having substantially the same terms as the Outstanding Debentures of the Fourteenth Series (except for the payment of interest accruing prior to the issue date of the additional Debentures of the Fourteenth Series or except for the first payments of interest following the issue date of the additional Debentures of the Fourteenth Series) may also be issued by the Company pursuant to the Indenture without the consent of the existing Holders of the Debentures of the Fourteenth Series.Any such additional Debentures of the Fourteenth Series shall be part of the same series as the Outstanding Debentures of the Fourteenth Series; 3.The Debentures of the Fourteenth Series shall mature and the principal shall be due and payable together with all accrued and unpaid interest thereon on March 1, 2019; 4.The Debentures of the Fourteenth Series shall bear interest as provided in the form thereof set forth as Exhibit A hereto; 5.Each installment of interest on a Debenture of the Fourteenth Series shall be payable as provided in the form thereof set forth as Exhibit A hereto; 6.Registration and registration of transfers and exchanges in respect of the Debentures of the Fourteenth Series may be effected at the office or agency of the Company in The City of New York, New York.Notices and demands to or upon the Company in respect of the Debentures of the Fourteenth Series may be served at the office or agency of the Company in The City of New York, New York.The Corporate Trust Office of the Trustee will initially be the agency of the Company for such payment, registration and registration of transfers and exchanges and service of notices and demands and the Company hereby appoints the Trustee as its agent for all such purposes; provided, however, that the Company reserves the right to change, by one or more Officer’s Certificates, any such office or agency and such agent.The Trustee will initially be the Security Registrar and the Paying Agent for the Debentures of the Fourteenth Series; 7.The Debentures of the Fourteenth Series will be redeemable at the option of the Company prior to the Stated Maturity of the principal thereof as provided in the form thereof set forth in ExhibitA hereto; 8.So long as Debentures of the Fourteenth Series are held by a securities depository in book-entry form, the Regular Record Date for the interest payable on any given Interest Payment Date with respect to the Debentures of the Fourteenth Series shall be the close of business on the Business Day immediately preceding such Interest Payment Date, provided that if any of the Debentures of the Fourteenth Series are not held by a securities depository in book-entry form, the Regular Record Date will be the close of business on the 15th calendar day next preceding such Interest Payment Date; 9.No service charge shall be made for the registration of transfer or exchange of the Debentures of the Fourteenth Series; provided, however, that the Company may require payment of a sum sufficient to cover any tax or other governmental charge that may be imposed in connection with the exchange or transfer; 10.If the Company shall make any deposit of money and/or Eligible Obligations with respect to any Debentures of the Fourteenth Series, or any portion of the principal amount thereof, as contemplated by Section 701 of the Indenture, the Company shall not deliver an Officer’s Certificate described in clause (z) in the first paragraph of said Section 701 unless the Company shall also deliver to the Trustee, together with such Officer’s Certificate, either: (A)an instrument wherein the Company, notwithstanding the satisfaction and discharge of its indebtedness in respect of the Debentures of the Fourteenth Series, shall assume the obligation (which shall be absolute and unconditional) to irrevocably deposit with the Trustee or Paying Agent such additional sums of money, if any, or additional Eligible Obligations (meeting the requirements of said Section 701), if any, or any combination thereof, at such time or times, as shall be necessary, together with the money and/or Eligible Obligations theretofore so deposited, to pay when due the principal of and premium, if any, and interest due and to become due on such Debentures of the Fourteenth Series or portions thereof, all in accordance with and subject to the provisions of said Section 701; provided, however, that such instrument may state that the obligation of the Company to make additional deposits as aforesaid shall be subject to the delivery to the Company by the Trustee of a notice asserting the deficiency accompanied by an opinion of an independent public accountant of nationally recognized standing, selected by the Trustee, showing the calculation thereof; or (B)an Opinion of Counsel to the effect that, as a result of a change in law occurring after the date of this certificate, the Holders of such Debentures of the Fourteenth Series, or portions of the principal amount thereof, will not recognize income, gain or loss for United States federal income tax purposes as a result of the satisfaction and discharge of the Company’s indebtedness in respect thereof and will be subject to United States federal income tax on the same amounts, at the same times and in the same manner as if such satisfaction and discharge had not been effected; 11.The Debentures of the Fourteenth Series will be absolutely, irrevocably and unconditionally guaranteed as to payment of principal, interest and premium, if any, by FPL Group, Inc., as Guarantor (the "Guarantor"), pursuant to a Guarantee Agreement, dated as of June 1, 1999, between the Guarantor and The Bank of New York Mellon (formerly known as The Bank of New York) (as Guarantee Trustee) (the "Guarantee Agreement").The following shall constitute "Guarantor Events" with respect to the Debentures of the Fourteenth Series: (A)the failure of the Guarantee Agreement to be in full force and effect; (B)the entry by a court having jurisdiction in the premises of (i) a decree or order for relief in respect of the Guarantor in an involuntary case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or (ii) a decree or order adjudging the Guarantor bankrupt or insolvent, or approving as properly filed a petition by one or more entities other than the Guarantor seeking reorganization, arrangement, adjustment or composition of or in respect of the Guarantor under any applicable Federal or State bankruptcy, insolvency or other similar law, or appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or other similar official for the Guarantor or for any substantial part of its property, or ordering the winding up or liquidation of its affairs, and any such decree or order for relief or any such other decree or order shall have remained unstayed and in effect for a period of 90 consecutive days; or (C)the commencement by the Guarantor of a voluntary case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or of any other case or proceeding to be adjudicated bankrupt or insolvent, or the consent by it to the entry of a decree or order for relief in respect of the Guarantor in a case or proceeding under any applicable Federal or State bankruptcy, insolvency or other similar law or to the commencement of any bankruptcy or insolvency case or proceeding against it, or the filing by it of a petition or answer or consent seeking reorganization or relief under any applicable Federal or State bankruptcy, insolvency or other similar law, or the consent by it to the filing of such petition or to the appointment of or taking possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator or similar official of the Guarantor or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the admission by it in writing of its inability to pay its debts generally as they become due, or the authorization of such action by the Board of Directors of the Guarantor. Notwithstanding anything to the contrary contained in the Debentures of the Fourteenth Series, this certificate or in the Indenture, the Company shall, if a Guarantor Event shall occur and be continuing, redeem all of the Outstanding Debentures of the Fourteenth Series within 60 days after the occurrence of such Guarantor Event at a redemption price equal to the principal amount thereof plus accrued interest to the date of redemption unless, within 30 days after the occurrence of such Guarantor Event, Standard & Poor’s Ratings Services (a Division of The McGraw Hill Companies, Inc.) and Moody’s Investors Service, Inc. (if the Debentures of the Fourteenth Series are then rated by those rating agencies, or, if the Debentures of the Fourteenth Series are then rated by only one of those rating agencies, then such rating agency, or, if the Debentures of the Fourteenth Series are not then rated by either one of those rating agencies but are then rated by one or more other nationally recognized rating agencies, then at least one of those other nationally recognized rating agencies) shall have reaffirmed in writing that, after giving effect to such Guarantor Event, the credit rating on the Debentures of the Fourteenth Series shall be investment grade (i.e. in one of the four highest categories, without regard to subcategories within such rating categories, of such rating agency); 12.With respect to the Debentures of the Fourteenth Series, each of the following events shall be an additional Event of Default under the Indenture: (A)the consolidation of the Guarantor with or merger of the Guarantor into any other Person, or the conveyance or other transfer or lease by the Guarantor of its properties and assets substantially as an entirety to any Person, unless (a)the Person formed by such consolidation or into which the Guarantor is merged or the Person which acquires by conveyance or other transfer, or which leases, the properties and assets of the Guarantor substantially as an entirety shall be a Person organized and existing under the laws of the United States, any State thereof or the District of Columbia, and shall expressly assume the obligations of the Guarantor under the Guarantee Agreement; and (b)immediately after giving effect to such transaction, no Event of Default and no event which, after notice or lapse of time or both, would become an Event of Default, shall have occurred and be continuing; and (B)the failure of the Company to redeem the Outstanding Debentures of the Fourteenth Series as required by paragraph 11 hereof; 13.If a Guarantor Event occurs and the Company is not required to redeem the Debentures of the Fourteenth Series pursuant to paragraph 11 hereof, the Company will provide to the Trustee and the Holders of the Debentures of the Fourteenth Series annual and quarterly reports containing the information that the Company would be required to file with the Securities and Exchange Commission under Section 13 or Section 15(d) of the Securities Exchange Act of 1934 if it were subject to the reporting requirements of those Sections.If the Company is, at that time, subject to the reporting requirements of those Sections, the filing of annual and quarterly reports with the Securities and Exchange Commission pursuant to those Sections will satisfy this requirement; 14.The Debentures of the Fourteenth Series will be initially issued in global form registered in the name of Cede & Co. (as nominee for The Depository Trust Company).The Debentures of the Fourteenth Series in global form shall bear the depository legend in substantially the form set forth in ExhibitA hereto.The Debentures of the Fourteenth Series in global form will contain restrictions on transfer, substantially as described in the form set forth in Exhibit A hereto; 15.The Debentures of the Fourteenth Series shall have such other terms and provisions as are provided in the form set forth in Exhibit A hereto; 16.The undersigned has read all of the covenants and conditions contained in the Indenture relating to the issuance of the Debentures of the Fourteenth Series and the definitions in the Indenture relating thereto and in respect of which this certificate is made; 17.The statements contained in this certificate are based upon the familiarity of the undersigned with the Indenture, the documents accompanying this certificate, and upon discussions by the undersigned with officers and employees of the Company familiar with the matters set forth herein; 18.In the opinion of the undersigned, he or she has made such examination or investigation as is necessary to enable him or her to express an informed opinion as to whether or not such covenants and conditions have been complied with; and 19.In the opinion of the undersigned, such conditions and covenants and conditions precedent, if any (including any covenants compliance with which constitutes a condition precedent), to the authentication and delivery of the Debentures of the Fourteenth Series requested in the accompanying Company Order No. 15 have been complied with. IN WITNESS WHEREOF, I have executed this Officer’s Certificate on behalf of the Company this 9th day of March, 2009 in New York, New York. /s/ Kathy A. Beilhart Kathy A. Beilhart Assistant Treasurer Exhibit A [Unless this certificate is presented by an authorized representative of The Depository Trust Company, a New York corporation ("DTC"), to FPL Group Capital Inc or its agent for registration of transfer, exchange, or payment, and any certificate issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner hereof, Cede & Co., has an interest herein.] No. CUSIP No. 302570 BD 7 [FORM OF FACE OF DEBENTURE] FPL
